                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

JENITA CLANCY,                                          )
                                                        )
                            Plaintiff,                  )
                                                        )
v.                                                      )      Case No. 18-4106-SAC
                                                        )
PATRICK A. SHANAHAN,                                    )
Acting Secretary, Department of Defense                 )
                                                        )
                            Defendant.                  )



                                         ORDER

      Plaintiff has filed a motion (ECF No. 80) to reschedule the pretrial conference, set

by the scheduling order for May 21, 2019, at 1:00 p.m. in Courtroom 223 in the United

States Courthouse in Kansas City, Kansas.1 Because plaintiff has not shown good cause

to amend the scheduling order, the motion is denied.

      Plaintiff requests the pretrial conference be rescheduled because she recently

received a notice, dated May 3, 2019, from U.S. Citizenship and Immigration Services

setting an immigration appointment for May 21, 2019, at 10:00 a.m. in St. Louis, Missouri.

The pretrial conference in this case was scheduled nearly seven months ago—long before

the immigration appointment was set this month. The notice states plaintiff may request

to reschedule her immigration appointment. Plaintiff’s motion is silent about what efforts,



1
  See ECF No. 33 (scheduling order). Plaintiff’s motion mistakenly states the pretrial
conference is by telephone. Plaintiff is reminded she must appear for the conference in
person, in the courtroom.
                                            1
if any, she has taken to reschedule her immigration appointment. The court finds plaintiff,

therefore, has not demonstrated good cause to reschedule the pretrial conference.

      IT IS SO ORDERED.

      Dated May 13, 2019, at Kansas City, Kansas.

                                                        s/ James P. O’Hara
                                                       James P. O’Hara
                                                       U.S. Magistrate Judge




                                            2
